Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the communication filed on 5/9/22.  Applicant’s arguments have been considered but are not found persuasive.  Claims 1-8, 10-31 and 33-45 are pending.  This Action is FINAL, as necessitated by amendment.
Election/Restrictions
For the claimed slurry composition, Applicant has elected lithium metal oxides as the species for the electrochemically active material, a combination of a primary solvent and a co-solvent as recited by claim 27 as the species for the organic medium, and the material recited by claim 17 as the species for the dispersant.  Specifically, Applicant has elected constitutional units comprising the residue of methyl methacrylate and the residue of an ethylenically unsaturated monomer comprising a heterocyclic group as the dispersant/addition polymer.  
Claims 4-6 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/9/22.
The elected species for the slurry composition is not disclosed by the prior art.  Examiner elects a further species for search/prosecution.  Examiner elects a slurry composition comprising lithium metal oxides as the species for the electrochemically active material, a triethylphosphate as recited by claim 26 as the species for the organic medium, and an addition polymer as recited by claim 10 as the species for the dispersant.  Claims 4-6 remain withdrawn.
Claims Analysis
Note [0024] of the present specification discloses the organic medium may consist essentially of or consist of, for example, butyl pyrrolidone, trialkyl phosphate, 1,2,3-triacetoxypropane, 3-methoxy-N,N-dimethylpropanamide, ethyl acetoacetate, gamma-butyrolactone, cyclohexanone, propylene carbonate, dimethyl adipate, propylene glycol methyl ether acetate, dibasic ester (DBE), dibasic ester 5 (DBE-5), 4-hydroxy-4-methyl-2-pentanone (diacetone alcohol), propylene glycol diacetate, dimethyl phthalate, methyl isoamyl ketone, ethyl propionate, 1-ethoxy-2-propanol, saturated and unsaturated linear and cyclic ketones (commercially available as a mixture thereof as Eastman.TM. C-11 Ketone from Eastman Chemical Company), diisobutyl ketone, acetate esters (commercially available as Exxate.TM. 1000 from Hallstar), diethylene glycol ethyl ether acetate, or combinations thereof.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 10-31 and 33-45 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of copending Application No. 16/629,228 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both recite a slurry composition having an active material, fluoropolymer binder and an organic medium.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-8, 10-31 and 33-45 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-39 of copending Application No. 16/629,203 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both recite a slurry composition having an active material, fluoropolymer binder and an organic medium.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-8, 10-31 and 33-45 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of copending Application No. 16/629,254 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both recite a slurry composition having an active material, fluoropolymer binder and an organic medium.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim has been amended to recite “wherein the organic medium has an evaporation rate at 180°C of greater than 80 grams per square meter per minute”, which is not supported by the specification as filed.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8, 10-31 and 33-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation "the dissolution temperature".  There is insufficient antecedent basis for this limitation in the claim.  See also claim 35.  Examiner suggests “a dissolution temperature”.
Claim 7 recites the limitation "the residue" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests “a residue”.
Claim 16 recites the limitation "the residue”.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests “a residue”.
Claim 26 recites organic medium compounds that do not appear to have the claimed evaporation rate.  Table 1 of the present specification discloses at least ethyl acetoacetate has an evaporation rate outside of the claimed range.  See also claim 27 that appears to recite organic medium compounds that do not appear to have the claimed evaporation rate.  
Claim 31 recites the limitation "the total weight".  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests “a total weight”.
Claim 37 recites the limitation "the form" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests “a form”.
To the extent the claims are understood in view of the 35 USC 112 rejections above, note the following prior art rejections.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7-8, 10-15, 19-26, 28, 29, 31 and 33-45 is/are rejected under 35 U.S.C. 102(a)(1)/103 as being anticipated by, and alternatively unpatentable over, Narang et al., US 6,168,885 B1.
Narang teaches fabrication of electrodes and devices containing the electrodes.  Figure 1 depicts a schematic 10 for manufacturing a secondary battery or other device.  The schematic 10 comprises an anode production process 20, a cathode production process 30 and a battery assembly process 40.  The process 20 includes an anode slurry mixing step 22 wherein an anode slurry is produced by mixing together a metal or material capable of intercalating metal ions, a binder, a solvent and optionally a monomer and a catalyst.  Graphite is a preferred intercalation material and PVDF is a preferred binder (6:33-53).  The solvent may be a phosphate such as triethylphosphate (TEP) (8:15-42).  Narang teaches a particularly preferred anode slurry formulation is graphite (about 25% to about 30%), PVDF (about 3% to about 5%), TEP (about 65% to about 75%) and DMPC (about 2% to about 4%) (9:21-24). The anode slurry is deposited onto a current collector (9:43-50).  Note Narang teaches the metal of the anode slurry may be iron, tin or an alloy of lithium with aluminum (1:28-36).
The process 30 includes a cathode slurry mixing step 32 wherein a cathode slurry is produced by mixing together materials similar to that for producing the anode slurry.  A preferred cathode slurry for a lithium ion cell includes lithiated metal oxide (30 to 60%), PVDF (3 to 10%), acetylene black (2 to 5%), a solvent (30 to 65%), a monomer such as vinylterminated dimethylsiloxane or acryloxy terminated polydimethylsiloxane (1 to 4%), and a catalyst (10:56-11:3).  Example 8 teaches 4.5 g of the binder, Kynar 721 PVDF, are dissolved in 60 g of TEP. The mixture was heated to 100°C to ensure the PVDF dissolved fully. 89 g LiCoO2, 1 g Chevron acetylene black and 5.5 g of Lonza KS-6 graphite were added. The slurry was mixed for 12 hours, then coated on an aluminum current collector. Acetylene black and graphite are conductive agents.  Example 1 teaches a copolymer of PVDF and HFP.  The monomer may be polymerized (8:60-68).  The polymerized monomer may be considered the dispersant comprising an addition polymer of the present claims.  Note Narang teaches ethylene acrylic acid copolymer (EAA) is a known polymeric binder for a negative electrode (1:36-45) and the composition may comprise carboxymethylcellulose in addition to PVDF (6:49-53).
A particularly preferred electrolyte formulation includes PVDF (15 to 25%), EC (18 to 28%), DMC (18 to 28%), TEP (18 to 28%), dimethylpyrocarbonate (1 to 3%), LiPF6 (5 to 15%). Another preferred electrolyte composition includes PVDF (10 to 20%), vinylterminated dimethylsiloxane (4 to 8%), methylhydrosiloxane-dimethylsiloxane copolymer (0.4 to 0.8%), platinum complex (0.04 to 0.08%), and EC (18 to 28%), DMC (18 to 28%), TEP (18 to 28%), dimethylpyrocarbonate (1 to 3%), LiPF6 (5 to 15%).
Thus the claims are anticipated.  The claims are alternatively unpatentable.  Narang is silent regarding the evaporation rate of the solvent.  However, one of skill in the art would have found the claimed evaporation rate inherent in the teachings of Narang as both the reference and the claimed invention encompass a slurry wherein the organic medium/solvent may be triethylphosphate.  Narang specifically teaches triethylphosphate (the trialklyphosphate of at least pending claim 26).  
Response to Arguments
Regarding the 35 USC 112 rejection of at least claims 26 and 27, Applicant argues it would be understood by one skill in the art that when present, ethyl acetoacetate would be used in combination with another solvent in order to meet the limitation recited in claim 1 (evaporation rate).  Applicant provided a similar argument regarding claim 27.  However, it is unclear what solvents and/or solvent combinations would result in the evaporation rate of claim 1.  The claims do not clearly recite the invention.  Note [0024] of the present specification.
Applicant argues Narang discloses that numerous solvents, including NMP, may be used in the manufacture of electrode pastes.  Applicant cites column 8, lines 55-59 of Narang.  However, as clearly recited by the cited section, Narang teaches NMP may be used.  Narang teaches NMP is optional.  Example 8 teaches 4.5 g of the binder, Kynar 721 PVDF, are dissolved in 60 g of TEP. The mixture was heated to 100°C to ensure the PVDF dissolved fully. 89 g LiCoO2, 1 g Chevron acetylene black and 5.5 g of Lonza KS-6 graphite were added.  Thus Narang teaches a specific example wherein NMP is not present.
The prior art rejection in view of Korchev has been withdrawn.
  Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY DOVE whose telephone number is (571)272-1285. The examiner can normally be reached M-F 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TRACY M DOVE/           Primary Examiner, Art Unit 1727